Exhibit 10.2

Renault & Handley

INDUSTRIAL & COMMERCIAL REAL ESTATE

This LEASE, executed in duplicate at Palo Alto, California, this 6th day of
December, by and between

 

PARTIES   

Zappettini Investment Co.

 

and

 

Iridex Corporation

 

hereinafter called respectively Lessor and Lessee, without regard to number or
gender,

PREMISES:    1. WITNESSETH: That Lessor hereby leases to Lessee, and Lessee
hires from Lessor, those certain premises, hereinafter in this lease designated
as “the Premises”, with the appurtenances, situated in the City of Mountain
View, County of Santa Clara, State of California, and more particularly
described as follows, to-wit:    An approximate 37,166 square foot industrial
building located on 2.69 acre lot and commonly referred to as 1212 Terra Bella,
Mountain View, California. USE    2. The Premises shall be used and occupied by
Lessee for design, testing, manufacturing, assembly, sales, office,
administration, research and development and other legal uses ancillary thereto
and for no other purpose without the prior written consent of Lessor. TERM    3.
The term shall be for 5 (five) years, commencing on the 1st day of March, 1997,
(the “Commencement Date”) and ending on the 28th day of February, 2002. RENTAL
   4. Rent shall be payable to the Lessor without deduction or offset at such
place or places as may be designated from time to time by the Lessor as follows:
   Thirty Three Thousand One Hundred Eighty Two and 60/100ths Dollars
($33,182.60) upon execution of this Lease representing rental due March 1, 1997.
$33,182.60 shall be due on April 1, 1997 and on the 1st day of each and every
succeeding month through August 1st 1997. Forty Thousand Eight Hundred Eighty
Two and 60/100ths ($40,882.60) shall be due on September 1, 1997 and on the 1st
day of each and every succeeding month through February 1, 1999. Forty Two
Thousand Seven Hundred Forty and 90/100ths Dollars ($42,740.90) shall be due on
March 1, 1999 and on the 1st day of each and every succeeding month through
February 1, 2000. Forty Four Thousand Five Hundred Ninety Nine and 20/100ths
Dollars ($44,599.20) shall be due on March 1, 2000 and on the 1st day of each
and every succeeding month through February 1, 2001. Forty Six Thousand Four
Hundred Fifty Seven and 50/100ths Dollars ($46,457.50) shall be due on March 1,
2001 and on the 1st day of each and every succeeding month through February 1,
2002.



--------------------------------------------------------------------------------

SECURITY DEPOSIT    5. Lessee has deposited with Lessors $46,457.50 as security
for the full and faithful performance of each and every term, provision,
covenant and condition of this Lease. In the event Lessee defaults in respect of
any of the terms, provisions, covenants or conditions of this Lease, including,
but not limited to the payment of rent, Lessor may use, apply or retain the
whole or any part of such security for the payment of any rent in default or for
any other sum which Lessor may spend or be required to spend by reason of
Lessee’s default. Should Lessee faithfully and fully comply with all of the
terms, provisions, covenants and conditions of this Lease, the security of any
balance thereof shall be returned to Lessee or, at the option of Lessor, to the
last assignee of Lessee’s interest in this Lease at the expiration of the term
hereof. Lessee shall not be entitled to any interest on said security deposit.
POSSESSION   

6. If Lessor, for any reason whatsoever, cannot deliver possession of the
Premises to Lessee at the commencement of the said term, as hereinbefore
specified, this Lease shall not be void or voidable, nor shall Lessor, or
Lessor’s agents, be liable to Lessee for any loss or damage resulting therefrom;
but in that event the commencement and termination dates or the Lease and all
other dates affected thereby shall be revised to conform to the date of Lessor’s
delivery of possession. The above is, however, subject to the provision that the
period of delay of delivery of the Premises shall not exceed ________ days from
the commencement date herein. If the period of delay of delivery exceeds the
foregoing, Lessee, at his or its option, may declare this Lease null and void.*

 

*See Addendum attached

ACCEPTANCE OF PREMISES AND CONSENT TO SURRENDER   

7. By entry hereunder, the Lessee accepts the Premises as being in good and
satisfactory condition, unless within forty-five (45) days after such entry
Lessee shall give Lessor written notice specifying in reasonable detail the
respects in which the Premises were not in satisfactory condition.* The Lessee
agrees on the last day of the term hereof, or on sooner termination of this
Lease, to surrender the premises, together with all alterations, additions, and
improvements which may have been made in, to, or on the Premises by Lessor or
Lessee, unto Lessor in the same good condition as at Lessee’s entry into the
Premises excepting for such wear and tear as would be normal for the period of
the Lessee’s occupancy. The Lessee, on or before the end of the term or sooner
termination of this Lease, shall remove all Lessee’s personal property and trade
fixtures from the premises and all property not so removed shall be deemed to be
abandoned by the Lessee. If the Premises be not surrendered at the end of the
term or sooner termination of this Lease, the Lessee shall indemnify the Lessor
against loss or liability resulting from delay by the Lessee in so surrendering
the Premises including, without limitation, any claims made by any succeeding
tenant founded on such delay.

 

*See Addendum attached



--------------------------------------------------------------------------------

USES PROHIBITED    8. Lessee shall not commit, or suffer to be committed, any
waste upon the Premises, or any nuisance, or other act or thing which may
disturb the quiet enjoyment of any other tenant in or around the buildings in
which the Premises may be located, or allow any sale by auction upon the
Premises, or allow the Premises to be used for any improper, immoral, unlawful
or objectionable purpose, or place any loads upon the floor, walls, or roof
which endanger the structure, or place any harmful liquids in the drainage
system of the building. No waste materials or refuse shall be dumped upon or
permitted to remain upon any part of the Premises outside of the building
proper. No materials, supplies, equipment, finished products or semi-finished
products, raw materials or articles of any nature shall be stored upon or
permitted to remain on any portion of the Premises outside of the buildings
proper. ALTERATIONS AND ADDITIONS   

9. The lessee shall make no alterations, additions or improvements to the
Premises or any part thereof without first obtaining the prior written consent
of the Lessor, which consent shall not be unreasonably withheld or delayed. The
Lessor may impose as a condition to the aforesaid consent such requirements as
Lessor may deem necessary in Lessor’s sole discretion, including without
limitation thereto, the manner in which the work is done, a right of approval of
the contractor by whom the work is to be performed (which approval shall not be
unreasonably withheld or delayed), the times during which it is to be
accomplished, and the requirement that upon written request of Lessor prior to
the expiration or earlier termination of the Lease, Lessee will remove any or
all improvements or additions to the Premises installed at Lessee’s expense.*
All such alterations, additions or improvements not specified to be removed
shall at the expiration of earlier termination of the lease become the property
of the Lessor and remain upon and be surrendered with the Premises. All movable
furniture, business and trade fixtures, and machinery and equipment shall remain
the property of the Lessee and maybe removed by the Lessee at any time during
the Lease term when Lessee is not in default hereunder. Items which are not to
be deemed as movable furniture, business and trade fixtures, or machinery and
equipment shall include heating, lighting, electrical systems, air conditioning,
permanent partitioning, carpeting, or any other installation which has become an
integral part of the Premises.** The Lessee will at all times permit notices of
non-responsibility to be posted and to remain posted until the completion of
alterations or additions which have been approved by the Lessor.

 

* & ** See Addendum attached

MAINTENANCE OF PREMISES    10. Lessee shall, at Lessee’s sole cost, keep and
maintain the Premises and appurtenances and every part thereof, including but
not limited to, glazing, sidewalks, parking areas,* plumbing, electrical
systems, heating and air conditioning installations, any store front, roof
covering—unless it is not feasible to repair the existing roof covering and a
new roof covering is required, and the interior of the Premises in good order,
condition, and repair. Lessor at Lessor’s



--------------------------------------------------------------------------------

  

sole cost and expense shall maintain the exterior of the walls, and structural
portions of the roof, foundations, walls, and floors except for any repairs
caused by the wrongful act of the Lessee and Lessee’s agents. The Lessor will
replace the roof covering if repairs to said covering are no longer economically
feasible in the judgment of roofing experts, and provided that said replacement
is not made necessary by acts of the Lessee and Lessee’s agents. The Lessee
shall water, maintain and replace, when necessary, any shrubbery and landscaping
provided by the Lessor on the Premises. The Lessee expressly waives the benefits
of any statute now or hereafter in effect which would otherwise afford the
Lessee the right to make repairs at Lessor’s expense or to terminate this lease
because of Lessor’s failure to keep the Premises in good order, conditions or
repair. *** See Addendum attached

 

*including resealing the parking lot approximately every three (3) years.

FIRE AND EXTENDED COVERAGE INSURANCE AND SUBROGATION    11. SEE REVISED
INSURANCE CLAUSE ATTACHED ABANDONMENT    12. Lessee shall not or abandon the
Premises at any time during the term; and if Lessee shall abandon, or surrender
the premises, or be dispossessed by process of law, or otherwise, any personal
property belonging to Lessee and left on the Premises shall be deemed to be
abandoned, at the option of Lessor mortgaged to Lessor. FREE FROM LIENS    13.
Lessee shall keep the Premises and the property in which the Premises are
situated, free from any liens arising out liens of any work performed, materials
furnished, or obligations incurred by Lessee. COMPLIANCE WITH GOVERNMENTAL
REGULATIONS    14. Lessee shall, at his sole cost and expense, comply with all
of the requirements of all Municipal, State and Federal authorities now in
force, or which may hereafter be in force, pertaining to the Premises, and shall
faithfully observe in the use of the Premises all Municipal ordinances and State
and Federal statutes now in force or which may hereafter be in force. The
judgment of any court of competent jurisdiction, or the admission of Lessee in
any action or proceeding against Lessee, whether Lessor be a party thereto or
not, that Lessee has violated any such ordinance or statute in the use of the
Premises, shall be conclusive of that fact as between Lessor and Lessee.* See
Addendum attached INDEMNIFICATION of LESSOR AND LESSEE’S LIABILITY INSURANCE   
15. The Lessee, as a material part of the consideration to be rendered to the
Lessor, hereby waives all claims against the Lessor for damages to goods, wares
and merchandise, and all other personal property in, upon, or about the Premises
and for injuries to persons in or about the Premises, from any cause arising at
any time, excepting claims arising from the Lessor’s negligence & willful
misconduct



--------------------------------------------------------------------------------

   or breach of this Lease and the Lessee will hold the Lessor exempt and
harmless from any damage or injury to any person, or to the goods, wares and
merchandise and all other personal property of any person, arising from the use
of the Premises by the Lessee, or from the failure of the Lessee to keep the
Premises in good condition and repair, as herein provided. SEE REVISED INSURANCE
CLAUSE ATTACHED ADVERTISEMENTS AND SIGNS   

16. Lessee will not place or permit to be placed, in, upon or about the Premises
any unusual or extraordinary signs, or any signs not approved by the city or
other governing authority. The Lessee will not place, or permit to be placed,
upon the Premises, any signs, advertisements or notices without the written
consent of the Lessor first had and obtained.* Any sign so placed on the
Premises shall be so placed upon the understanding and agreement that Lessee
will remove same at the termination of the tenancy herein created and repair any
damage or injury to the Premises caused thereby, and if not so removed by Lessee
then Lessor may have same so removed at Lessee’s expense.

 

*See Addendum attached

UTILITIES    17. Lessee shall pay for all water, gas, heat, light, power,
telephone service and all other service supplied to the Premises. ATTORNEY’S
FEES    18. In case suit should be brought for the possession of the Premises,
for the recovery of any sum due hereunder, or because of the breach of any other
covenant herein, the losing party shall pay to the prevailing party a reasonable
attorney’s fee, which shall be deemed to have accrued on the commencement of
such action and shall be enforceable whether or not such action is prosecuted to
judgment. DEFAULT    19. In the event of any breach of this Lease by the Lessee,
or an abandonment of the Premises by the Lessee, the Lessor has the option of
1) removing all persons and property from the Premises and repossessing the
Premises in which case any of the Lessee’s property which the Lessor removes
from the Premises may be stored in a public warehouse or elsewhere at the cost
of, and for the account of Lessee, or 2) allowing the Lessee to remain in full
possession and control of the Premises. If the Lessor chooses to repossess the
Premises, the Lease will automatically terminate in accordance with provisions
of the California Civil Code, Section 1951.2. In the event of such termination
of the Lease, the Lessor may recover from the Lessee: 1) the worth at the time
of award of the unpaid rent which had been earned at the time of termination
including interest at 7% per annum; 2) the worth at the time of award of the
amount by which the unpaid rent which would have been earned after termination
until the time of award exceeds the amount of such rental loss that the Lessee
proves could have been reasonably avoided including interest at 7% per annum;
3) the worth at the time of award of the amount by which the unpaid rent for the
balance of the term after the time of award exceeds the amount of such rental
loss that the Lessee proves could be reasonably avoided; and 4) any other amount
necessary to compensate the Lessor for all the detriment proximately caused by
the Lessee’s failure to perform his



--------------------------------------------------------------------------------

  

obligations under the Lease or which in the ordinary course of things would be
likely to result therefrom. If the Lessor chooses not to repossess the premises,
but allows the Lessee to remain in full possession and control of the Premises,
then in accordance with provisions of the California Civil Code, Section 1951.4,
the Lessor may treat the Lease as being in full force and effect, and may
collect from the Lessee all rents as they become due through the termination
date of the lease as specified in the lease. For the purposes of this paragraph,
the following do not constitute a termination of Lessee’s right to possession:

 

a) Acts of maintenance or preservation or efforts to relet the property.

 

b) The appointment of a receiver on the initiative of the Lessor to protect his
interest under this Lease.*

 

*See Addendum attached

LATE CHARGES    20. Lessee hereby acknowledges that late payment by Lessee to
Lessor of rent and other sums due hereunder will cause Lessor to incur costs not
contemplated by this lease, the exact amount of which will be extremely
difficult to ascertain. Such costs include, but are not limited to, processing
and accounting charges, and late charges which may be imposed on Lessor by the
terms of any mortgage or trust deed covering the Premises. Accordingly, if any
installment of rent or any other sum due from Lessee shall not be received by
Lessor or Lessor’s designee within ten (10) days after such amount shall be due,
Lessee shall pay to Lessor a late charge equal to seven & one half percent
(7.5%) of such overdue amount. The parties hereby agree that such late charge
represents a fair and reasonable estimate of the costs Lessor will incur by
reason of late payment by Lessee. Acceptance of such late charge by Lessor shall
in no event constitute a waiver of Lessee’s default with respect to such overdue
amount, nor prevent Lessor from exercising any of the other rights and remedies
granted hereunder. SURRENDER OF LEASE    21. The voluntary or other surrender of
this Lease by Lessee, or a mutual cancellation thereof, shall not work a merger,
and shall, at the option of Lessor, terminate all or any existing subleases or
subtenancies, or may, at the option of Lessor, operate as an assignment to him
of any or all such subleases or subtenancies. TAXES    22. The Lessee shall be
liable for all taxes levied against personal property and trade or business
fixtures. The Lessee also agrees to pay, as additional rental, during the term
of this Lease and any extensions thereof, all real estate taxes plus the yearly
installments of any special assessments which are of record or which may become
of record during the term of this lease. If said taxes and assessments are
assessed against the entire building and building site, and this Lease does not
cover the entire building or building site, the taxes and assessment
installments allocated to the Premises shall be pro-rated on a square footage or
other equitable basis, as calculated by the Lessor. It is understood and agreed
that the Lessee’s obligation under this paragraph will be pro-rated to reflect
the commencement and termination dates of this Lease. Real estate taxes shall
not include taxes assessed on the net income of Lessor or any gift, franchise or
inheritance taxes.



--------------------------------------------------------------------------------

NOTICES    23. All notices to be given to Lessee may be given in writing
personally or by depositing the same in the United States mail, postage prepaid,
and addressed to Lessee at the said Premises, whether or not Lessee has departed
from, abandoned or vacated the Premises. ENTRY BY LESSOR    24. Lessee shall
permit Lessor and his agents to enter into and upon the Premises at all
reasonable times for the purpose of inspecting the same or for the purpose of
maintaining the building in which the Premises are situated, or for the purpose
of making repairs, alterations or additions to any other portion of said
building, including the erection and maintenance of such scaffolding, canopies,
fences and props as may be required without any rebate of rent and without any
liability to Lessee for any loss of occupation or quiet enjoyment of the
Premises thereby occasioned; and shall permit Lessor and his agents, at any time
within ninety days prior to the expiration of this Lease, to place upon the
Premises any usual or ordinary “For Sale” or “To Lease” signs and exhibit the
Premises to prospective tenants at reasonable hours. DESTRUCTION OF PREMISES   
25. In the event of a partial destruction of the Premises during the said term
from any cause, Lessor shall forthwith repair the same, provided such repairs
can be made within one hundred twenty (120) days under the laws and regulations
of State, Federal, County or Municipal authorities, but such partial destruction
shall in no way annul or void this Lease, except that Lessee shall be entitled
to a proportionate reduction of rent while such repairs are being made, such
proportionate reduction to be based upon the extent to which the making of such
repairs shall interfere with the business carried on by Lessee in the Premises.
If such repairs cannot be made in one hundred twenty (120) days, Lessor may, at
his option, make same within a reasonable time, this Lease continuing in full
force and effect and the rent to be proportionately reduced as aforesaid in this
paragraph provided. In the event that Lessor does not so elect to make such
repairs which cannot be made in one hundred twenty (120) days, or such repairs
cannot be made under such laws and regulations, this Lease may be terminated at
the option of either party. In respect to any partial destruction which Lessor
is obligated to repair or may elect to repair under the terms of this paragraph,
the provision of Section 1932, Subdivision 2, and of Section 1933, Subdivision
4, of the Civil Code of the State of California are waived by Lessee. In the
event that the building in which the Premises may be situated be destroyed to
the extent of not less than 50 (fifty)% of the replacement cost thereof, Lessor
may elect to terminate this Lease, whether the Premises be injured or not. A
total destruction of the building in which the Premises may be situated shall
terminate this Lease. In the event of any dispute between Lessor and Lessee
relative to the provisions of this paragraph, they shall each select an
arbitrator, the two arbitrators so selected shall select a third arbitrator and
the three arbitrators so selected shall hear and determine the controversy and
their decision thereon shall be final and binding upon both Lessor and Lessee,
who shall bear the cost of such arbitration equally between them.



--------------------------------------------------------------------------------

ASSIGNMENT AND SUBLETTING   

26. The Lessee shall not assign, transfer, or hypothecate the leasehold estate
under this Lease, or any interest therein, and shall not sublet the Premises, or
any part thereof, or any right or privilege appurtenant thereto, or suffer any
other person or entity to occupy or use the Premises, or any portion thereof,
without, in each case, the prior written consent of the Lessor.* As a condition
for granting its consent to any subletting the Lessor may require the Lessee to
agree to pay to the Lessor, as additional rental 50% of all rents received by
the Lessee from its Sublessee after deductions for brokerage commissions which
are in excess of the amount payable by the Lessee to the Lessor hereunder.** The
Lessee shall, by thirty (30) days written notice, advise the Lessor of its
intent to sublet the Premises or any portion thereof for any part of the term
hereof. Within thirty (30) days after receipt of Lessee’s notice, Lessor shall
either give approval or disapproval to Lessee to sublease the portion of the
Premises described in Lessee’s notice. If the Lessor approves a subletting, the
Lessee may sublet immediately after receipt of the Lessor’s written approval. In
the event Lessee is allowed to assign, transfer or sublet the whole or any part
of the Premises, with the prior written consent of Lessor, no assignee,
transferee or sublessee shall assign or transfer this Lease, either in whole or
in part, or sublet the whole or any part of the Premises, without also having
obtained the prior written consent of the Lessor. A consent of Lessor to one
assignment, transfer, hypothecation, subletting, occupation or use by any other
person shall not release Lessee from any of Lessee’s obligations hereunder or be
deemed to be a consent to any subsequent similar or dissimilar assignment,
transfer, hypothecation, subletting, occupation or use by any other person. Any
such assignment, transfer, hypothecation, subletting, occupation or use without
such consent shall be void and shall constitute a breach of this Lease by Lessee
and shall, at the option of Lessor exercised by written notice to Lessee,
terminate this Lease. The leasehold estate under this Lease shall not, nor shall
any interest therein, be assignable for any purpose by operation of law without
the written consent of Lessor. As a condition to its consent, Lessor may require
Lessee to pay all expense in connection with the assignment, and Lessor may
require Lessee’s assignee or transferee (or other assignees or transferees) to
assume in writing all of the obligations under this Lease.***

 

*Lessor agrees not to unreasonably withhold consent to sublet or assign.

 

**See Addendum attached

 

***See Addendum attached

CONDEMNATION    27. If any part of the premises shall be taken for any public or
quasi-public use, under any statute or by right of eminent domain or private
purchase in lieu thereof, and a part thereof remains which is susceptible of
occupation hereunder, this Lease shall, as to the part so taken, terminate as of
the date title shall vest in the condemnor or purchaser, and the rent payable
hereunder shall be adjusted so that the Lessee shall be required to pay for the
remainder of the term only such portion of such rent as the value of the part
remaining after such taking bears to the value of the entire Premises prior to
such taking; but in such event Lessor



--------------------------------------------------------------------------------

   shall have the option to terminate this Lease as of the date when title to
the part so taken vests in the condemnor or purchaser. If all of the premises,
or such part thereof be taken so that there does not remain a portion
susceptible for occupation hereunder, this Lease shall thereupon terminate. If a
part or all of the Premises be taken, all compensation awarded upon such taking
shall go to the Lessor and the Lessee shall have no claim thereto, except that
Lessee shall have the right to receive that portion of the condemnation proceeds
based upon the value of all personal property that Lessee shall have the right
to remove from the Premises. EFFECT OF CONVEYANCE   

28. The term “Lessor” as used in this Lease, means only the owner for the time
being of the land and building containing the Premises, so that, in the event of
any sale of said land or building, or in the event of a lease of said building,
the Lessor shall be and hereby is entirely freed and relieved of all covenants
and obligations of the Lessor hereunder,* and it shall be deemed and construed,
without further agreement between the parties and the purchaser at any such
sale, or the Lessee of the building, that the purchaser or lessee of the
building has assumed and agreed to carry out any and all covenants and
obligations of the Lessor hereunder. If any security be given by the Lessee to
secure the faithful performance of all or any of the covenants of this Lease on
the part of the Lessee, the Lessor may transfer and deliver the security, as
such, to the purchaser at any such sale or the lessee of the building, and
thereupon the Lessor shall be discharged from any further liability in reference
thereto.

 

*provided that Lessor transfers the security deposit to the transferee and the
transferee assumes in writing Lessor’s obligations hereunder.

SUBORDINATION   

29. Lessee agrees that this Lease may, at the option of Lessor, be subject and
subordinate to any mortgage, deed of trust or other instrument of security which
has been or shall be placed on the land and building or land or building of
which the Premises form a part, and this subordination is hereby made effective
without any further act of Lessee. The Lessee shall, at any time hereinafter, on
demand, execute any instruments, releases, or other documents that may be
required by any mortgagee, mortgagor, or trustor or beneficiary under any deed
of trust for the purpose of subjecting and subordinating this Lease to the lien
of any such mortgage, deed of trust or other instrument of security, and the
failure of the Lessee to execute any such instruments, releases or documents,
shall constitute a default hereunder.

 

Lessee shall not be required to execute any documents subordinating this Lease
unless the holder of any such Lien executes a Non-Disturbance Agreement in favor
of Lessee.

WAIVER    30. The waiver by Lessor of any breach of any term, covenant or
condition, herein contained shall not be deemed to be a waiver of such term,
covenant or condition or any subsequent breach of the same or any other term,
covenant or condition therein contained. The subsequent acceptance of rent
hereunder by Lessor shall not be deemed to be a waiver of any preceding breach
by Lessee of any term, covenant or condition of this Lease, other than the
failure of Lessee to pay the particular rental so accepted, regardless of
Lessor’s knowledge of such preceding breach at the time of acceptance of such
rent.



--------------------------------------------------------------------------------

HOLDING OVER    31. Any holding over after the expiration of the said term, with
the consent of Lessor, shall be construed to be a tenancy from month to month,
at a rental to be negotiated by Lessor and Lessee prior to the expiration of
said term, and shall otherwise be on the terms and conditions herein specified,
so far as applicable. SUCCESSORS AND ASSIGNS    32. The covenants and conditions
herein contained shall, subject to the provisions as to assignment, apply to and
bind the heirs, successors, executors, administrators and assigns of all of the
parties hereto; and all of the parties hereto shall be jointly and severally
liable hereunder. TIME    33. Time is of the essence of this Lease. MARGINAL
CAPTIONS    34. The marginal headings or titles to the paragraphs of this Lease
are not a part of this Lease and shall have no effect upon the construction or
interpretation of any part thereof. This instrument contains all of the
agreements and conditions made between the parties hereto and may not be
modified orally or in any other manner than by an agreement in writing signed by
all of the parties hereto or their respective successors in interest.   
PARAGRAPHS #35 AND #36 AND ADDENDUM ATTACHED HERETO ARE HEREBY MADE A PART OF
THIS LEASE.    THIS LEASE HAS BEEN PREPARED FOR SUBMISSION TO YOUR ATTORNEY WHO
WILL REVIEW THE DOCUMENT AND ASSIST YOU TO DETERMINE WHETHER YOUR LEGAL RIGHTS
ARE ADEQUATELY PROTECTED. RENAULT & HANDLEY IS NOT AUTHORIZED TO GIVE LEGAL AND
TAX ADVICE. NO REPRESENTATION OR RECOMMENDATION IS MADE BY RENAULT & HANDLEY OR
ITS AGENTS OR EMPLOYEES AS TO THE LEGAL SUFFICIENCY, LEGAL EFFECT OR TAX
CONSEQUENCES OF THIS DOCUMENT OR ANY TRANSACTION RELATING THERETO. THESE ARE
QUESTIONS FOR YOUR ATTORNEY WITH WHOM YOU SHOULD CONSULT BEFORE SIGNING THIS
DOCUMENT.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Lessor and Lessee have executed these presents, the day and
year first above written.

 

LESSOR     LESSEE ZAPPETTINI INVESTMENT CO.     IRIDEX CORPORATION /s/ George O.
McKee     /s/ Theodore A. Boutacoff                    



--------------------------------------------------------------------------------

REVISED INSURANCE CLAUSE

This Lease Clause replaces the Insurance Clause (11.) in the Renault & Handley
Net Lease Form.

 

INSURANCE   

11. Lessee shall not use, or permit the Premises, or any part thereof, to be
used, for any purposes other than that for which the Premises are hereby leased;
and no use shall be made or permitted to be made on the Premises, nor acts done,
which will cause a cancellation of any insurance policy covering said building,
or any part thereof, nor shall Lessee sell or permit to be kept, used or sold,
in or about the Premises, any article which may be prohibited by the standard
form of fire insurance policies. Lessee shall, at his sole cost and expense,
comply with any and all requirement pertaining to the Premises, of any insurance
organization or company, necessary for the maintenance of reasonable fire and
public liability insurance, covering said building and appurtenances.

 

11.1 Lessee shall, at its expense, obtain and keep in force during the term of
this Lease a policy of comprehensive public liability insurance insuring Lessee,
Lessor, and any third parties named by Lessor which may include Lessor’s lender
against* arising out or the condition, use, occupancy or maintenance of the
Premises. Such insurance policy shall have a combined single limit for both
bodily injury and property damage in an amount not less than One Million Dollars
($1,000,000.00). The limits of said insurance shall not limit the liability of
Lessee hereunder.

 

*liability for personal injury, bodily injury, death and damage to property

 

11.2 Lessee shall, at its expense, keep in force during the term of this Lease,
a policy of fire and property damage insurance in an “all risk” form with a
sprinkler leakage endorsement, insuring Lessee’s inventory, fixtures, equipment
and personal property within the Premises for the full replacement value
thereof.

 

11.3 Lessor shall maintain a policy or policies of fire and property damage
insurance in an “all risk” form, with sprinkler and, at the option of the
Lessor, earthquake endorsements, covering loss or damage to the building,
including Lessee’s leasehold improvements installed with the written consent of
the Lessor for the full replacement cost thereof.

 

11.4 Lessee shall pay to Lessor as additional rent, during the term hereof, upon
receipt of an invoice therefore, 100 percent of the premiums for any insurance
obtained by Lessor pursuant to 11.3 above. Lessor may obtain such insurance for
the Building separately, or together with other buildings and improvements which
Lessor elects to insure together under blanket policies of insurance. In such
case Lessee shall be liable for only such portion of the premiums for such
blanket policies as are allocable to the Premises. It is understood and agreed
that Lessee’s obligation under this paragraph shall be prorated to reflect the
Commencement Date and Expiration Date of the Lease.**



--------------------------------------------------------------------------------

  

11.5 Not withstanding anything to the contrary in this Lease, Lessee and Lessor
each hereby waives any and all rights of recovery against the other, or against
the officers, directors, employees, partners;, agents and representatives of the
other, for loss of or damage to the property of the waiving party or the
property of others under its control, to the extent such loss or damage is
insured against under any insurance policy earned by Lessor or Lessee hereunder.
Each party shall notify their respective insurance carriers of this waiver.

 

** If Lessor carries earthquake insurance, Lessee’s obligation to reimburse
Lessor for premiums therefore shall not exceed $20,000.00 annually.



--------------------------------------------------------------------------------

ADDITIONAL PARAGRAPHS

These additional paragraphs are hereby made a part of that certain Lease dated
December 6, 1996 by and between Zappettini Investment Co., Lessor, and Iridex
Corporation, Lessee, covering premises at 1212 Terra Bella, Mountain View,
California.

35. Options to Renew. Lessor grants to Lessee two successive two year options to
renew this Lease. The first two year option shall commence, if at all, on the
termination date of this Lease and will terminate on February 29, 2004. The
second option period shall commence, if at all, on March 1, 2004 providing that
the first option has been exercised and shall terminate on February 28, 2006. In
no event can the 2nd option to renew be exercised unless the 1st option to renew
has been exercised. The option terms shall be governed by all the terms and
conditions as are contained in the Lease excepting that there shall be no
additional options and also excepting the basic monthly rental. The basic
monthly rent for each of the option terms shall be negotiated by Lessor and
Lessee at the time each option is exercised and shall be based on 98 percent of
the then market rent for the Premises based on similar space within a 1 mile
radius of the subject property. In no event however, shall the monthly rental
for the first option term be less than $46,457.50 nor shall the rental amount
for the 2nd option term be less than that amount being paid for the 1st option
term. In order to exercise each option, the Lessee must give the Lessor written
notice a minimum of 90 days and a maximum of 120 days prior to the termination
of the immediately preceding term. At the option of the Lessor, any of the above
options to renew may be declared null and void if the Lessee is in default under
any of the terms or conditions of the Lease when said option is exercised.

36. Lessor will indemnify, defend and hold Lessee harmless from and against all
costs of response, corrective action, remedial action, claims, demands, losses
and liabilities arising from any pre-existing environmental contamination which
may have occurred prior to the Lessee taking possession of the Premises.

Lessee will only be responsible for contamination of the Premises or the soils
or ground water thereon or thereunder in violation of Hazardous Materials Laws,
that is caused by Lessee or Lessee’s agents, contractors or invitees during the
term as may be extended. All hazardous materials and toxic wastes that Lessee
brings on the Premises shall be stored according to Hazardous Materials’ Law.

All hazardous materials and toxic wastes that Lessee brings on the site shall be
stored according to all local, state and national government regulations.
Hazardous Materials shall be defined as those substances that are recognized as
posing a risk of injury to health or safety by the Santa Clara Fire Department,
the Santa Clara County Health Department, the Regional Water Quality Control
Board, the State of California or the Federal Government.

For purposes of this Lease, “Hazardous Materials Law” shall mean all local,
state and federal laws, statutes, ordinances, rules, regulations, judgements,
injunctions, stipulations, decrees, orders, permits, approvals, treaties or
protocols now or hereafter enacted, issued or promulgated by any governmental
authority which relate to any Hazardous Material or the use, handling,
transportation, production, disposal, discharge, release, emission, sale or
storage of, or the exposure of any person to, a Hazardous Material.



--------------------------------------------------------------------------------

Lessor hereby releases Lessee from and waives all claims, costs, losses, damages
and liabilities (“Claims”) against Lessee, arising out of or in connection with
any Hazardous Material present at any time on, in, under or about the Premises
except to the extent that any such Claims results from the release, disposal,
emission or discharge of Hazardous Materials on or about the Premises by Lessee
by its agent, contractors or employees. In this regard, Lessor hereby waives the
benefits of California Civil Code Section 1542 which provides as follows: “A
general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release which if
known by him must have materially have affected his settlement with debtor.”



--------------------------------------------------------------------------------

ADDENDUM

Added to the end of paragraph 6: *Notwithstanding anything to the contrary in
this Lease, (i) if possession of the Premises has not been delivered to Lessee
for any reason whatsoever on or before March 1, 1997, Lessee shall not be
obligated to pay rent for that period of time after the Rent Commencement Date
equal to the number of days that possession of the Premises is delayed beyond
March 1, 1997, and (ii) if possession of the Premises is not delivered to Lessee
for any reason whatsoever on or before April 30, 1997 then Lessee may terminate
this Lease by written notice to Lessor, whereupon any monies previously paid to
Lessor by Lessee shall be reimbursed to Lessee and neither party shall have any
further obligation to each other.

Addition to paragraph 7:

*If Lessee notifies Lessor within such 45 day period that there are structural
defects in the Premises, Lessor shall, at its cost, repair such structural
defects.

Additions to paragraph 9:

*Upon request, Lessor shall advise Lessee in writing whether it reserves the
right to require Lessee to remove any such alterations, additions or
improvements from the Premises upon expiration or sooner termination of this
Lease. If Lessor elects not to reserve such right, then Lessee shall not be
required to remove the initial tenant improvements which Lessee intends to
construct in the Premises.

**; provided however, that Lessee shall have the right to remove at any time any
special purpose improvements installed in the Premises by Lessee at Lessee’s
cost including, without limitation, supplementary heating, ventilation and air
conditioning systems and chillers for laboratory bench heat exchange. Lessee
shall, upon removal of such special purpose improvements, return the Premises to
its condition prior to their installation including all patching, cleaning and
repainting if necessary.

Addition to paragraph 10:

***In the event of fire or other casualty, paragraph 25, rather than this
paragraph 10, shall govern the obligations of the parties with respect to the
repair, maintenance and replacement of the Premises. Notwithstanding anything to
the contrary in this Lease, Lessor, at its cost and expense, shall make any
repair, maintenance or improvement (i) required as a result of a construction
defect in the Premises as of the Commencement Date, and (ii) for which Lessor
has a right of reimbursement from others (including, without limitation,
insurers). Lessee shall have the benefit of any construction and/or equipment
warranties existing in favor of Lessor that would assist Lessee in discharging
its obligations under this Lease.

1. If Lessee is required to replace an HVAC unit, plumbing line, main electrical
panel or generator, it may instead elect to require Lessor to perform such
Capital Repair.

2. The cost of any of the above replacements performed by Landlord, which is
reimbursable by Lessee, shall be amortized over the useful life of the Capital
Repair determined in accordance with generally accepted accounting principles
with interest on the unamortized balance at the then prevailing



--------------------------------------------------------------------------------

market rate Lessor would pay if it borrowed funds to replace these units from an
institutional lender. Lessor shall inform Lessee of the monthly amortization
payment required to so amortize such costs, and shall also provide Lessee with
the information upon which such determination is made. Tenant shall pay such
amortized payment for each month during the term of the Lease after such
improvement is completed until the first to occur of (i) the resetting of rent
or the end of the term over which such costs were amortized. Such amortized
amount shall be due at the same time that rent is due.

3. The cost of any Capital Repair performed by Lessor shall be shared by Lessee
and Lessor as follows. Upon completion of the Capital Repair, Lessor shall
notify Lessee of the total cost incurred by Lessor to complete the work and
shall deliver to Lessee documentary support for such costs and lien waivers (or
lien release bonds) for such work. Lessee shall be responsible for that portion
of the cost incurred by Lessor for the Capital Repair times a fraction, the
numerator of which shall be equal to the lesser of the months in the Lease term
(a) until the resetting of monthly rent for the Premises based upon the fair
market value of the Premises as so repaired or improved, or (b) the useful life
of the capital repairs and the denominator shall be the months on the useful
life of the capital repair.

4. For the purposes of this paragraph, a Capital Repair shall not include the
resealing of the parking lot.

Addition to paragraph 16

*which consent shall not be unreasonably withheld or delayed. Lessee shall have
the right to place signs displaying the name and logo of Lessee in the present
sign locations and on the entry doorways.

Addition to paragraph 19.

*Notwithstanding anything to the contrary in this Lease, (i) Lessee shall not be
deemed to be in default or breach of this Lease on account of Lessee’s failure
to pay money to Lessor unless Lessee’s failure to pay continues for ten
(10) days after the first day of each month, and (ii) Lessee shall not be in
default or breach of this Lease for failing to perform any covenant of this
Lease (other than a covenant to pay money to Lessor) unless Lessee’s failure to
perform such covenant continues for a period of thirty (30) days after Lessee’s
receipt of written notice of such failure, or such longer time as may be
reasonably required to cure the default so long as Lessee commences to cure such
failure within thirty (30) day period and diligently prosecutes such cure to
completion.

Addition to paragraph 24.

Lessor shall provide to Lessee twenty-four (24) hours’ notice prior to its entry
onto the Premises (except in the event of an emergency) and such entry shall be
subject to Lessee’s right to accompany Lessor at all times and Lessee’s
reasonable security precautions. Lessor shall ensure that reasonable access to
the Premises is available to Lessee at all times and shall use reasonable
efforts to mitigate any interference with Lessee’s business caused by Lessor’s
entry and work.



--------------------------------------------------------------------------------

Addition to paragraph 25

Landlord shall have the additional right to terminate the Lease in the event of
a casualty which is not required hereunder to be covered by insurance or where
insurance proceeds are not available to pay at least eighty percent (80%) of the
replacement cost of the Building. Tenant shall have the additional right to
terminate the Lease if restoration or repair of the Building would take longer
than one hundred twenty (120) days.

Addition to paragraph 26

*arising after the effective date of the transfer in question. Notwithstanding
anything to the contrary in this Lease, Lessee may, without Lessor’s prior
written consent and without being subject to the terms of this paragraph 26
including, without limitation, Lessor’s right to recapture the Premises and
participate in assignment and subletting proceeds, sublease the Premises or
assign the Lease to: (i) a corporation controlling, controlled by or under
common control with Lessee; (ii) a successor corporation related to Tenant by
merger, consolidation or nonbankruptcy reorganization; or (iii) a purchaser of
substantially all of the assets of Lessee.

Addition to paragraph 14

If Lessee is required to make any capital repairs to this paragraph 14 then the
provisions of paragraph 10 with regard to capital repairs shall apply. The
paragraph 14 shall not apply to any requirement regarding any Hazardous
Material.



--------------------------------------------------------------------------------

September 15, 2003

LEASE AMENDMENT AND EXTENSION

Re: That certain Lease for 1212 Terra Bella Avenue, Mountain View, California
dated December 6th, 1996 as amended by the letter dated May 7, 1997 regarding
paragraph 26, by and between Zappettini Investment Co., Lessor and Iridex
Corporation, Lessee, and that certain Exercise of Option dated November 26th
2001.

The above referenced Lease and Exercise of Option is hereby amended and extended
as follows:

 

Paragraph 3 Term.    The termination date shall be February 28th 2009 rather
than February 29th 2004. Paragraph 4 Rent.    Commencing October 1st 2003 the
monthly rental schedule shall be as follows:    October 1, 2003 - February 28,
2005    $31,591.10/mo net    March 1, 2005 - February 28, 2006    $32,633.60/mo
net    March 1, 2006 - February 28, 2007    $33,710.51/mo net    March 1, 2007 -
February 28, 2008    $34,822.96/mo net    March 1, 2008 - February 28, 2009   
$35,972.12/mo net

Paragraph 10

Maintenance Of Premises.

  

Lessor shall, at its sole cost, be responsible for the maintenance of the roof,
A/C system, landscaping and parking lot. All the other provisions of this
Paragraph 10 in the Lease shall be in full force and effect.

 

In consideration of the above, Lessee agrees to pay to Lessor the additional sum
of $2,000.00/mo.

Paragraph 35

Option To Renew.

  

The option paragraph shall read as follows:

 

Lessor grants to Lessee a five (5) year option to renew this lease. The option
period shall commence on the termination date of this lease and terminate on
February 28th 2014. The option terms shall be governed by all the terms and
conditions as are contained in the above described lease excepting that there
shall be no additional options and also excepting the basic monthly rental. The
basic monthly rental amount for the option term shall be negotiated between
Lessor and Lessee at the time the option is exercised and shall be based on 98%
of the then market rent for the premises based on similar space within a one
mile radius of the subject property. In no event, however, shall the monthly
rental for the option term be less than $35,972.12. In order to exercise the
option, the Lessee must give Lessor written notice a minimum of 90 days and a
maximum of 120 days prior to the termination of the above described Lease
Addendum and Extension period. At the option of the Lessor, any of the above
terms to renew may be declared null and void if the Lessee is in default under
any of the terms or conditions of the Lease when said option was exercised.



--------------------------------------------------------------------------------

Except as amended hereby, all terms, and conditions of the Lease shall remain in
full force and effect.

 

LESSOR: ZAPPETTINI INVESTMENT CO.     LESSEE: IRIDEX CORPORATION By:   /s/
George O. McKee     By:   /s/ A. Larry Tannenbaum Its:   General Managing
Partner     Its:   CFO Date:    9/29/03     Date:    9/26/03 By:   /s/ AL
Koering       Its:           Date:    9-29-03      



--------------------------------------------------------------------------------

SECOND LEASE AMENDMENT AND EXTENSION

This Second Lease Amendment and Extension (“Second Lease Extension”) to that
certain Lease dated December 6, 1996 and to that certain Exercise of Option
dated November 26, 2001 and to that certain Lease Amendment and Extension dated
September 15, 2003 (collectively hereinafter the “Lease”) by and between
Zappettini Investment Co. (“Lessor”) and Iridex Corporation (“Lessee”) for the
Premises located at 1212 Terra Bella Avenue, Mountain View, California is dated
December 22, 2008, with reference to the following facts:

RECITALS

WHEREAS, Lessor and Lessee wish to extend the term of the Lease for six
(6) years commencing March 1, 2009 and terminating February 28, 2015.

WHEREAS, Lessor and Lessee wish to set a new rent schedule.

NOW, THEREFORE, for good and valuable consideration, receipt of which is hereby
acknowledged, Lessor and Lessee hereby agree as follows:

1. Recitals: The recitals set forth above are incorporated by reference into
this Second Lease Extension as though set forth at length.

2. Term: The Lease is hereby extended for a period of six (6) years, commencing
on March 1, 2009 and terminating February 28, 2015 (the “Option Period”).

3. Rent: Commencing on March 1, 2009 and on the first day of each and every
succeeding month to and including February 1, 2010 Thirty Seven Thousand One
Hundred Sixty Six and No/100ths Dollars ($37,166.00) shall be due. Commencing on
March 1, 2010 and on the first day of each and every succeeding month to and
including February 1, 2011 Forty Eight Thousand Three Hundred Fifteen and
80/100ths Dollars ($48,315.80) shall be due. Commencing March 1, 2011 and on the
first day of each and every succeeding month to and including February 1, 2012
Fifty Thousand One Hundred Seventy Four and 10/100ths Dollars ($50,174.10) shall
be due. Commencing March 1, 2012 and on the first day of each and every
succeeding month to and including February 1, 2013 Fifty Five Thousand Seven
Hundred Forty Nine and No/100ths Dollars ($55,749.00) shall be due. Commencing
March 1, 2013 and on the first day of each and every succeeding month to and
including February 1, 2014 Fifty Seven Thousand Six Hundred Seven and 30/100ths
Dollars ($57,607.30) shall be due. Commencing March 1, 2014 and on the first day
of each and every succeeding month to and including February 1, 2015 Sixty Three
Thousand One Hundred Eighty Two and 20/100ths Dollars ($63,182.20) shall be due.

4. Maintenance Reimbursement: Lessee shall provide Lessor monthly an additional
One Thousand Five Hundred and No/100ths Dollars ($1,500.00) as reimbursement for
Lessor’s common area maintenance expenses including roof, HVAC, parking lot and
landscaping maintenance.



--------------------------------------------------------------------------------

5. Tenant Improvements: Lessor shall, upon full execution of this Second Lease
Extension, provide Lessee with a Tenant Improvement allowance in the amount of
Thirty Seven Thousand One Hundred Sixty Six and No/100ths Dollars ($37,166.00),
which Lessee may use at its discretion.

6. Full Force & Effect: As of the date hereof, the Lease is in full force and
effect. Hereafter, the term “Lease” shall mean the Lease as extended by this
Second Lease Extension.

7. Entirety: Except as provided in this Second Lease Extension, the Lease is the
entire agreement between the parties and there are no agreements or
representations between the parties except as expressed herein. Moreover, no
subsequent change or modification of the Lease, as extended, shall be binding
unless in writing and fully executed by Lessor and Lessee.

8. Miscellaneous: All capitalized terms not defined herein shall have the same
meanings ascribed to them in the Lease. Any inconsistencies or conflicts between
the terms and provisions of the Lease and the terms and provisions of this
Second Lease Extension shall be resolved in favor of the terms and provisions of
this Second Lease Extension. This Second Lease Extension may be executed and
delivered in any number of counterparts, including delivery by facsimile
transmission, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

9. Authority: Lessor and Lessee each represent and warrant to the other that it
has full authority to enter into and perform this Second Lease Extension without
the consent or approval of any other person or entity including, without
limitation, any mortgagees, partners, ground lessors, or other superior interest
holders or interested parties. Each person signing this Second Lease Extension
on behalf of Lessor or Lessee represents and warrants that he or she has the
full and complete authority, corporate, partnership or otherwise, to bind Lessor
or Lessee, as the case may be, to this Second Lease Extension.

IN WITNESS THEREOF, Lessor and Lessee have executed this Second Lease Extension
as of the date set forth below.

 

Lessee:     Lessor: Iridex Corporation     Renault & Handley Employees
Investment Co. By:   /s/ J. Mackaness     By:   /s/ George O. McKee Its:   CFO  
  Its:   Managing General Partner Date:    Jan. 6th, 2009     Date:    1/08/09